Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 was filed before the mailing of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for National Stage under 35 U.S.C. 371. The certified copy has been filed of parent Application No. PCT/IB2018/001046, originally filed on August 20, 2018. 

Claim Interpretation
Regarding Claims 1-10, Claim 1 recites a “provision option for changing a dispatch condition of a vehicle” in the fourth and fifth to last line of Claim 1. Claims 2-10 also reference the “provision option.” A “provision option for changing a dispatch condition of a vehicle” is interpreted as an operation that changes the dispatch condition of a vehicle (For example, ¶105 shows a “provision option that replaces the vehicle 50A with other vehicle (here,5 the vehicle 50B),” and a “provision option that reduces the service fee for the vehicle 50A.”  See also Fig. 8, ¶¶82-85, and ¶¶91-92.). A dispatch “condition” is interpreted similarly to a dispatch status or state, and includes (1) whether a vehicle can be, or is, assigned to a certain ride, (2) dispatching scheduled time of that vehicle, or (3) the fee schedule of that vehicle (¶84). Therefore, the “provision option” and “dispatch condition” of Claims 1-10 are examined as interpreted herein.
Regarding Claims 2-3, Claim 2 recites “the vehicle is booked for a future use based on a predetermined condition” in the first two lines of Claim 2, and Claim 3 references the “predetermined condition” of Claim 2 in the last line of Claim 3. A “predetermined condition” is interpreted as the determined, known, or assigned, condition, status, or state, including future a “dispatch condition,” of the vehicle at a future time past which the , condition, status, or state of the vehicle is determined, known, or assigned. The “predetermined condition” includes a future condition, status, or state of the vehicle, which is determined, known, or assigned, before a certain event including (1) the request or booking of the ride or (2) the conclusion of the prior ride (¶84 shows “Further, the provision option may be represented as below. Specifically, the vehicle 50A is booked for a future use based on a predetermined condition, and the provision option is a condition for which a part of the predetermined condition is changed. Or alternatively, the provision option is a condition for which either of the vehicle 50A (replacement with other vehicle), a service fee and a vehicle dispatching scheduled time is changed in the predetermined condition.” ¶98 shows “30 For example, the predetermined condition denotes a case based on the information acquired by the vehicle management system 10 from the vehicle, in which the former passenger got off from the vehicle and the vehicle dispatching for the next passenger has been booked.”). Therefore, the following language of Claim 2, “the vehicle is booked for a future use based on a predetermined condition, and the provision option is a condition for which a part of the predetermined condition is changed,” is interpreted to include: upon advanced booking (i.e. “for future use”), an operation (i.e. “provision option”) executes to change the future status (a status not the present status) of the vehicle (i.e. for example, the vehicle’s status at 4 PM, two hours from now, is changed from ‘free to accept new requests’ to ‘en route.’). The “predetermined condition” of Claims 2-3 are examined as interpreted herein.

Claim Objections
Claims 2-3 are objected to because of the following informalities: 
Claims 2-3 recite “the provision option is a condition for which either of the vehicle” in the last two lines of Claim 2 and the first two lines of Claim 3. The use of the singular “vehicle” instead of the plural “vehicles” is a grammatical error. Therefore Claims 2-3 are objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 – Claims 1-9 recite a system (i.e. a machine), and Claim 10 recites a method (i.e. a process). Thus, each claim Claims 1-10, on its face and independently, is directed to, at least in part, one of the statutory categories of 35 USC 101. However, Claims 1-10 are directed to an abstract idea without significantly more.
STEP 2A PRONG 1 – Claim 1 recites the abstract idea of:
“a data acquisition unit that acquires a vehicle interior odor data . . . ;”
“a level determination unit that determines whether the odor level, which is based on the vehicle interior odor data, fulfills a predetermined criterion;”
“a selection unit that selects a provision option for changing a dispatch condition of the vehicle, corresponding to the odor level if the odor level does not fulfill the predetermined criterion; and” 
“an option execution unit that executes notification or vehicle control associated with the provision option selected by the option selection unit.”
These elements and limitations, under the broadest reasonable interpretation, covers (1) outputting and acquiring data (2) determine whether that data exceeds a threshold, (3) select an option for changing a dispatch condition based on the determination, and (4) execute a notification or provide instructions (i.e. “executes . . . vehicle control”) based on the selected option, all of which is managing personal behavior by following rules and interacting between people by communicating information (i.e. sending and receiving information and coordinating and dispatching a vehicle in consideration of certain criteria) and commercial or legal interactions (i.e. managing vehicles provided to a user), which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2)II. The mere the recitation of generic computer components (i.e., the “vehicle management system,” “processor,” “memory,” and “odor sensor”) implementing the identified abstract idea and generally linking the use to a particular technological environment or field of use (i.e. the “odor sensor” and “vehicle”) does not take the claim out of the organizing human activity grouping. MPEP 2106.04(d). If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people” and “commercial or legal interactions” but for the recitation of generic computer components r being generally linked to a particular technological environment or field of use, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04. Accordingly, Claim 21 recites an abstract idea.
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because (1) the “vehicle management system,” “processor,” “memory,” and “odor sensor” merely describe the use of generic computer components to execute the claimed functions, and therefore, is equivalent to a mere instruction to apply the abstract idea on a computer, MPEP 2106.05(f), and (2) the “odor sensor” and “vehicle” generally link the abstract idea to a particular field of use (i.e. vehicle system monitoring and ridesharing), MPEP 2106.05(h). The further limitations of the generic computer components outputting and acquiring data, determining if the data satisfies a threshold, and executing a function of notification or providing instructions based on that determination are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components, thus merely using the computer as a tool to implement the abstract idea. The elements of the “odor sensor” and “vehicle” and limitation of the odor sensor being arranged in the vehicle do not provide specific limitations to the abstract idea (i.e. organizing human activity by communicating certain information and managing vehicles provided to a user), and therefore, merely confines the use of the abstract idea to a particular technological environment. MPEP 2106.05(h) (“[E]mploying generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient.”). These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the “vehicle management system,” “processor,” “memory,” “odor sensor,” and “vehicle” amount to no more than mere instructions to apply the judicial exception using a generic computer component—using the computer as a tool to implement the abstract idea—and generally linking the use of an abstract idea to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component to a particular technological environment or field of use cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Dependent Claims 2-9 recite the abstract idea of claim 1, wherein:
“the vehicle is booked for a future use based on a predetermined condition, and the provision option is a condition for which a part of the predetermined condition is changed” (Claim 2);
“the provision option is a condition for which either of the vehicle, a service fee and a vehicle dispatching scheduled time is changed in the predetermined condition” (Claim 3);
“the selection unit selects a provision option that replaces the vehicle with other vehicle” (Claim 4);
“. . . a type determination unit that determines the type of the vehicle interior odor generated in the vehicle, based on the vehicle interior odor data, and the selection unit selects the provision option that replaces the vehicle with other vehicle, based on the type of the vehicle interior odor” (Claim 5);
“the option execution unit executes the vehicle control that transfers the other vehicle to the predetermined place” (Claim 6);
“the option execution unit instructs a predetermined addressee to clean the vehicle” (Claim 7);
“the selection unit selects a provision option that reduces the service fee for the vehicle” (Claim 8); and
“the option execution unit notifies . . . the user, of contents of the provision option” (Claim 9).
Dependent Claims 2-9, have been given the full two-prong analysis including analyzing the further elements and limitations, both individually and in combination. When analyzed individually and in combination, these claims are also held to be patent ineligible under 35 U.S.C. 101. The further limitation of Claims 2-9 fail to establish claims that are not directed to an abstract idea because the further limitations limit the coordinating and navigating to occur autonomously, automatically, semi-automatically, or at a certain time. The further element of Claims 2-9 (i.e. the “communication terminal”) fails to establish claims that are not directed to an abstract idea because the element merely recites additional generic computer hardware. The organization of the elements and limitations of Claims 2-9 fail to integrate an abstract idea into a practical application just as discussed above for Claim 1. Additionally, performing the abstract ideas of Claim 1 as recited in each of the elements and limitations of Claims 2-9, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 1. Therefore, Claims 2-9 amount to mere instructions to implement the abstract idea (1) using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea, and (2) generally linked to a particular technology or field of use. Because the claims merely use a computer, in its ordinary capacity in a particular field of use, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claims 2-9 fail to establish that the claims provide an inventive concept, just as in Claim 1. Therefore, Claims 2-9 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Independent Claim 10 has additional elements to and further limitations of the elements and limitations disclosed in Claim 1 and Claim 5, which depends on Claim 1. Claim 10 further limits the elements of Claim 1 by including “a communication interface” in the server (i.e. the vehicle management system of Claims 1 and 5) and limiting the “acquiring a vehicle interior odor data output by an odor sensor arranged in the vehicle” to occur “via the communication interface.”
Independent Claim 10, has been given the full two-prong analysis including analyzing the additional elements and further limitations, both individually and in combination. When analyzed individually and in combination, this claim is also held to be patent ineligible under 35 U.S.C. 101. The limitation (i.e. the “vehicle management method”) of Claim 10 fails to establish claims that are not directed to an abstract idea because the limitations of Claim 10 are embodied in the system of Claims 1 and 5, which is directed to an abstract idea as discussed above. The additional element of Claim 10 over Claim 1 fails to establish claims that are not directed to an abstract idea because the element merely  requires of that the transmission of data from the odor sensor occurs “via the communication interface,” which is generic computer hardware. The organization of the additional elements and further limitations of Claim 10 over Claim 5 (discussed above) fail to integrate an abstract idea into a practical application just as discussed above for Claims 1 and 5. Additionally, performing the abstract ideas of Claim 5 as recited in each of the elements and limitations of Claim 13, individually or in combination, does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field, just as discussed above regarding Claim 5. Therefore, Claim 10 amounts to mere instructions to implement the abstract idea using generic computer components—using the computer, in its ordinary capacity, as a tool to perform the abstract idea. Because the claims merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept, the elements and limitations of Claim 10 fail to establish that the claims provide an inventive concept, just as in Claims 1 and 5. Therefore, Claims 10 fails the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US-20200111189-A1 (Ford Global Technologies, LLC “Yeung”).
Regarding Claim 1, Yeung discloses “A vehicle management system that manages the vehicle provided to a user by dispatching the vehicle to the user, the vehicle management system comprising- at least a processor and a memory” (Fig. 1, ¶18, and ¶20), wherein the processor forms: 
“a data acquisition unit that acquires a vehicle interior odor data output by an odor sensor arranged in the vehicle” (¶¶22-23 shows that odor data collected by “environmental sensor 42” is transmitted, via “transceiver 44,” to “central computer 46.”);
“a level determination unit that determines whether the odor level, which is based on the vehicle interior odor data, fulfills a predetermined criterion” (Fig 4. and ¶¶43-44 shows that the system receives multiple odor “labels” and adjoining thresholds. ¶¶43-44 further show that the thresholds may be input by “user 34.” Fig. 5 and ¶¶49-51 shows the determination.); 
“a selection unit that selects a provision option for changing a dispatch condition of the vehicle, corresponding to the odor level if the odor level does not fulfill the predetermined criterion” (Fig. 5 and ¶¶48-53 show that odor data is sent to the central computer 46 (step 515); the central computer 46 determines if the odor level exceeds a threshold (step 520); if it does not, the ride is booked (step 525); if the odor level exceeds a threshold, a notification is sent to the remote computer 32 of the user 34 (Step 530); the remote computer 32 of the user 34 responds with either a cancelation or confirmation of the ride (Step 535); and if cancelation is selected, the central computer 46 assigns the next available vehicle to satisfy the request (Step 540). ¶52 shows that “the remote computer 32 determines whether the remote computer 32 received a rejection input rejecting the ride after outputting the message. For example, the message may include a prompt for the user 34 to cancel the ride, or the user 34 may use a prompt to cancel the ride that appears regardless of the message.” Therefore, Yeung teaches a selection unit of a central computer 46 which dispatches vehicles based on (1) whether the odor level if the odor level does not fulfill the predetermined criterion (i.e. the odor level is below the threshold, and therefore a vehicle is dispatched) and (2) (a) whether the odor threshold is exceeded and (b) the response of the remote computer 32 of the user 34); and 
“an option execution unit that executes notification or vehicle control associated with the provision option selected by the option selection unit” (Fig. 5 and ¶¶48-53 show that odor data is sent to the central computer 46 (step 515); the central computer 46 determines if the odor level exceeds a threshold (step 520); if it does not, the ride is booked (step 525); if the odor level exceeds a threshold, a notification is sent to the remote computer 32 of the user 34 (Step 530); the remote computer 32 of the user 34 responds with either a cancelation or confirmation of the ride (Step 535); and if cancelation is selected, the central computer 46 assigns the next available vehicle to satisfy the request (Step 540).).
Regarding Claim 4, Yeung discloses “The vehicle management system according to claim 1,” as discussed above. Yeung further discloses “the selection unit selects a provision option that replaces the vehicle with other vehicles” (Fig. 5 and ¶¶48-53 show that odor data is sent to the central computer 46 (step 515); the central computer 46 determines if the odor level exceeds a threshold (step 520); if it does not, the ride is booked (step 525); if the odor level exceeds a threshold, a notification is sent to the remote computer 32 of the user 34 (Step 530); the remote computer 32 of the user 34 responds with either a cancelation or confirmation of the ride (Step 535); and if cancelation is selected, the central computer 46 assigns the next available vehicle to satisfy the request (Step 540). Therefore, Yeung teaches replacement of initial vehicle with next available vehicle).
Regarding Claim 5, Yeung discloses “The vehicle management system according to claim 4,” as discussed above. Yeung further discloses “the processor forms a type determination unit that determines the type of the vehicle interior odor generated in the vehicle, based on the vehicle interior odor data, and the selection unit selects the provision option that replaces the vehicle with other vehicle, based on the type of the vehicle interior odor” (¶51 shows that the type of odor can be labelled (i.e. “tobacco” or “cat dander”) and the each type of odor has a corresponding threshold. ¶43 shows that the user 34 may set the threshold. Fig. 5 and ¶¶48-53 show that the selection unit selects based on the threshold of each type.).
Regarding Claim 5, Yeung discloses “The vehicle management system according to claim 4 [[or 5]],” as discussed above. Yeung further discloses “the option execution unit executes the vehicle control that transfers the other vehicle to the predetermined place” (¶27 shows “Next, in a block 210, the central computer 46 receives a ride request from the remote computer 32 via the network 38. The ride request includes the location of the remote computer 32, identifying information on the user 34, etc.” ¶30 shows “Next, in a block 225, the central computer 46 sends data about the assigned vehicle 36 to the remote computer 32. The data includes the location of the vehicle 36; the name of the driver of the vehicle 36, if any; and the make, model, color, and license plate number of the vehicle 36; a rating based on feedback from prior customers for the driver, if any; and the data from the environmental sensor 42.” ¶41 shows that “If the vehicle computer 40 does not receive the cancellation, after the decision block 330, in a block 335, the vehicle computer 40 proceeds to fulfill the ride request for the user 34. The vehicle computer 40 may send a confirmation to the central computer 46 upon reaching the block 330 or earlier if the vehicle computer 40 receives an input to send a confirmation. After the block 335, the process 300 ends.” See also Fig. 3.).
Regarding Claim 9, Yeung discloses “The vehicle management system according to claim 1,” as discussed above. Yeung further discloses “the option execution unit notifies a communication terminal associated with the user, of contents of the provision option” (¶51 shows that a message regarding odor type and threshold status is displayed on the remote computer 32 of the user 34. See also Fig. 5 and ¶¶48-53.).
Regarding Claim 10, Yeung discloses “A vehicle management method using a server comprising at least a processor, a memory, and a communication interface, for managing a state of a vehicle” (Fig. 1, ¶18, and ¶20), “the vehicle management method comprising:”
“acquiring a vehicle interior odor data output by an odor sensor arranged in the vehicle, via the communication interface” (¶¶22-23 shows that odor data collected by “environmental sensor 42” is transmitted, via “transceiver 44,” to “central computer 46.”);
“determining a type of a vehicle interior odor from the acquired vehicle interior odor data” (¶51 shows that the type of odor can be labelled (i.e. “tobacco” or “cat dander”) and the each type of odor has a corresponding threshold.);
“determining whether the odor level, which is based on the vehicle interior odor data, fulfills a predetermined criterion” (Fig. 5 and ¶¶48-53 show that the selection based on the threshold of each type.); 
“selecting a provision option for changing a dispatch condition of the vehicle, corresponding to the odor level if the odor level does not fulfill the predetermined criterion” Fig. 5 and ¶¶48-53 show that odor data is sent to the central computer 46 (step 515); the central computer 46 determines if the odor level exceeds a threshold (step 520); if it does not, the ride is booked (step 525); if the odor level exceeds a threshold, a notification is sent to the remote computer 32 of the user 34 (Step 530); the remote computer 32 of the user 34 responds with either a cancelation or confirmation of the ride (Step 535); and if cancelation is selected, the central computer 46 assigns the next available vehicle to satisfy the request (Step 540). ¶52 shows that “the remote computer 32 determines whether the remote computer 32 received a rejection input rejecting the ride after outputting the message. For example, the message may include a prompt for the user 34 to cancel the ride, or the user 34 may use a prompt to cancel the ride that appears regardless of the message.” Therefore, Yeung teaches a selection unit of a central computer 46 which dispatches vehicles based on (1) whether the odor level if the odor level does not fulfill the predetermined criterion (i.e. the odor level is below the threshold, and therefore a vehicle is dispatched) and (2) (a) whether the odor threshold is exceeded and (b) the response of the remote computer 32 of the user 34); and 
“executing notification or vehicle control associated with the provision option selected” (Fig. 5 and ¶¶48-53 show that odor data is sent to the central computer 46 (step 515); the central computer 46 determines if the odor level exceeds a threshold (step 520); if it does not, the ride is booked (step 525); if the odor level exceeds a threshold, a notification is sent to the remote computer 32 of the user 34 (Step 530); the remote computer 32 of the user 34 responds with either a cancelation or confirmation of the ride (Step 535); and if cancelation is selected, the central computer 46 assigns the next available vehicle to satisfy the request (Step 540). ¶41 shows fulfillment of ride request.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over US-20200111189-A1 (Ford Global Technologies, LLC “Yeung”) in view of US-20190196503-A1 (Lyft Inc "Abari").
Regarding Claim 2, Yeung teaches “The vehicle management system according to claim 1” as described above. Yeung does not teach that “the vehicle is booked for a future use based on a predetermined condition, and the provision option is a condition for which a part of the predetermined condition is changed.” Abari teaches “the vehicle is booked for a future use based on a predetermined condition, and the provision option is a condition for which a part of the predetermined condition is changed” (¶12 shows “The ride request may include request information, which may include, for example, an identifier associated with the requestor 110 and/or the requestor computing device 120, user information associated with the requestor 110, a location of the requestor computing device 120 at the time of the request, a requested time for the ride (e.g., at a scheduled future time or an instant/current time), and/or any other relevant information for matching the ride request with a suitable autonomous vehicle 140.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abari with Yeung because Abari teaches a ride sharing system which monitor’s the interior environment (¶13 and ¶21), similar to the system of Yeung (¶1 and ¶7), improves user experience by having the vehicles be autonomous (¶¶1-2). Abari further teaches that in order for the vehicles to be autonomous the vehicles must be remotely monitored and scheduled for service (¶¶1-2). Thus, combining Abari with Yeung furthers the interest taught in Abari, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 3, Yeung teaches “The vehicle management system according to claim 2” as described above. Yeung does not teach that “the provision option is a condition for which either of the vehicle, a service fee and a vehicle dispatching scheduled time is changed in the predetermined condition.” Abari teaches the provision option is a condition for which either of the vehicle, a service fee and a vehicle dispatching scheduled time is changed in the predetermined condition” (¶12 shows “The ride request may include request information, which may include, for example, an identifier associated with the requestor 110 and/or the requestor computing device 120, user information associated with the requestor 110, a location of the requestor computing device 120 at the time of the request, a requested time for the ride (e.g., at a scheduled future time or an instant/current time), and/or any other relevant information for matching the ride request with a suitable autonomous vehicle 140.” ¶45 shows “In particular embodiments, since the system may offer incentives for a ride requestor to accommodate the needs of the vehicle, the system may relax the metrics for identifying candidate ride requestors (e.g., increasing the threshold proximity, wait time, and/or detour cost).” See also Fig. 3 Steps 360-85. ¶46 shows “At step 365, the transportation management system may determine what compromising ride conditions should be offered to each of the candidate ride requestors. The compromising condition may be that the vehicle is dirty or operating under certain limitations (e.g., speed restriction) due to the impairment. As another example, the compromising condition may be a longer than usual pickup time. For instance, the system may determine that a particular ride requestor's origination and destination locations are along the vehicle's route to a target destination, but due to the current proximity between the vehicle and the origination location, the ride requestor would need to wait longer to be picked up. In this case, the system may send the ride requestor an offer (e.g., monetary discounts, gifts, upgraded vehicle, etc.) to entice him/her to agree to wait for the vehicle, rather than dispatching a different vehicle that is closer to the requestor (if any).” See also ¶47.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abari with Yeung because Abari teaches a ride sharing system which monitor’s the interior environment (¶13 and ¶21), similar to the system of Yeung (¶1 and ¶7), improves user experience by having the vehicles be autonomous (¶¶1-2). Abari further teaches that in order for the vehicles to be autonomous the vehicles must be remotely monitored and scheduled for service (¶¶1-2). Thus, combining Abari with Yeung furthers the interest taught in Abari, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 7, Yeung teaches “The vehicle management system according to claim 4” as described above. Yeung does not teach that “the option execution unit instructs a predetermined addressee to clean the vehicle.” Abari teaches “the option execution unit instructs a predetermined addressee to clean the vehicle” (¶46 shows “At step 365, the transportation management system may determine what compromising ride conditions should be offered to each of the candidate ride requestors. The compromising condition may be that the vehicle is dirty . . . .” ¶21 shows that “The method may begin at step 300, where a transportation management system, which may be communicatively coupled to a fleet of autonomous vehicles (also referred to as “AVs”) may determine whether any autonomous vehicle is to be serviced. In particular embodiments, the transportation management system may periodically query the autonomous vehicles or receive push-notification from the vehicles regarding their respective condition. For example, each autonomous vehicle may be configured to diagnose its own condition or detect any issues that should be addressed. For instance, a vehicle may, e.g., monitor its engine oil condition and estimate when it should be changed; . . . ; detect whether vehicle needs to be cleaned (e.g., based on cameras, dust sensors, odor sensors, etc.); and any other conditions that may warrant being serviced at a service center.” Fig. 3 step 325 and ¶¶25-26 shows selecting a service center. Fig. 30 Steps 330-335 and ¶30 shows “the transportation management system may instruct the autonomous vehicle to drive directly to a candidate service center or destination region directly.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abari with Yeung because Abari teaches a ride sharing system which monitor’s the interior environment (¶13 and ¶21), similar to the system of Yeung (¶1 and ¶7), improves user experience by having the vehicles be autonomous (¶¶1-2). Abari further teaches that in order for the vehicles to be autonomous the vehicles must be remotely monitored and scheduled for service (¶¶1-2). Thus, combining Abari with Yeung furthers the interest taught in Abari, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 8, Yeung teaches “The vehicle management system according to claim 1” as described above. Yeung does not teach that “the selection unit selects a provision option that reduces the service fee for the vehicle.” Abari teaches “the selection unit selects a provision option that reduces the service fee for the vehicle” (¶45 shows “In particular embodiments, since the system may offer incentives for a ride requestor to accommodate the needs of the vehicle, the system may relax the metrics for identifying candidate ride requestors (e.g., increasing the threshold proximity, wait time, and/or detour cost).” See also Fig. 3 Steps 360-85. ¶46 shows “At step 365, the transportation management system may determine what compromising ride conditions should be offered to each of the candidate ride requestors. The compromising condition may be that the vehicle is dirty or operating under certain limitations (e.g., speed restriction) due to the impairment. As another example, the compromising condition may be a longer than usual pickup time. For instance, the system may determine that a particular ride requestor's origination and destination locations are along the vehicle's route to a target destination, but due to the current proximity between the vehicle and the origination location, the ride requestor would need to wait longer to be picked up. In this case, the system may send the ride requestor an offer (e.g., monetary discounts, gifts, upgraded vehicle, etc.) to entice him/her to agree to wait for the vehicle, rather than dispatching a different vehicle that is closer to the requestor (if any).” See also ¶47. ¶26 shows “The opportunity cost may be the amount that could have been earned by the autonomous vehicle had it been servicing ride requests instead (e.g., in cases where autonomous vehicle drives to the service center directly without passengers) or had it been servicing ride requests at a discount (e.g. in cases where the autonomous vehicle drives to the service center in destination mode or incentive mode).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abari with Yeung because Abari teaches a ride sharing system which monitor’s the interior environment (¶13 and ¶21), similar to the system of Yeung (¶1 and ¶7), improves user experience by having the vehicles be autonomous (¶¶1-2). Abari further teaches that in order for the vehicles to be autonomous the vehicles must be remotely monitored and scheduled for service (¶¶1-2). Thus, combining Abari with Yeung furthers the interest taught in Abari, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628